                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         THOMAS MODDEN,
                                  10                                                       Case No. 18-cv-06450-RS
                                                        Plaintiff,
                                  11
                                                 v.                                        ORDER GRANTING MOTION TO
                                  12                                                       DISMISS SECOND AMENDED
Northern District of California
 United States District Court




                                         TICKETFLY,                                        COMPLAINT
                                  13
                                                        Defendant.
                                  14

                                  15                                          I. INTRODUCTION

                                  16          This case arises from a dispute over the sale and subsequent revocation of a ticket to a

                                  17   musical concert in New York City. Pro se plaintiff Thomas Modden advances several state law

                                  18   claims flowing from Defendant Ticketfly’s revocation of his ticket and cancellation of his

                                  19   customer account. Ticketfly now moves for dismissal of the Second Amended Complaint (“SAC”)

                                  20   with prejudice. For the reasons set forth below, the motion to dismiss is granted. Modden is

                                  21   granted leave to amend with respect to his claims for invasion of privacy and for breach of

                                  22   contract. Leave to amend is denied with respect to all other claims.

                                  23                                          II. BACKGROUND

                                  24          A. Factual Background

                                  25          The factual background of this case is set forth in large part in the Order Granting Motion

                                  26   to Dismiss and Denying Motion to Transfer issued on January 3, 2019.

                                  27          B. Procedural Background

                                  28          In June 2017, Modden filed suit against Ticketfly for defamation, sex discrimination,
                                   1   invasion of privacy, negligent infliction of emotional distress, intentional infliction of emotional

                                   2   distress, and restraint of trade. The action was removed to the Eastern District of New York and

                                   3   subsequently transferred to the Northern District of California, where Ticketfly moved to dismiss

                                   4   the complaint with prejudice. The initial complaint was dismissed with leave to amend on January

                                   5   3, 2019. Modden subsequently filed an Amended Complaint. It was later revealed that, although a

                                   6   copy of the January order was mailed to Modden, it was never successfully delivered.

                                   7   Accordingly, Modden was granted leave to file another amended complaint addressing the

                                   8   deficiency identified in that order. In April 2019, Modden filed the SAC, which once again alleges

                                   9   defamation, invasion of privacy, sex discrimination, intentional infliction of emotional distress,

                                  10   negligent infliction of emotional distress, and unlawful restraint of trade. Modden also includes a

                                  11   new cause of action for breach of contract.

                                  12                                        III. LEGAL STANDARD
Northern District of California
 United States District Court




                                  13          Under the Federal Rules of Civil Procedure, a complaint must contain a short and plain

                                  14   statement of the claim showing the pleader is entitled to relief. Fed. R. Civ. P. 8(a). While

                                  15   “detailed factual allegations” are not required, a complaint must have sufficient factual allegations

                                  16   to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                  17   (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007)). A motion to dismiss under Rule

                                  18   12(b)(6) tests the legal sufficiency of the claims alleged in the complaint. See Parks Sch. of Bus.,

                                  19   Inc. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). Dismissal under Rule 12(b)(6) may be

                                  20   based on either the “lack of a cognizable legal theory” or on “the absence of sufficient facts

                                  21   alleged” under a cognizable legal theory. UMG Recordings, Inc. v. Shelter Capital Partners LLC,

                                  22   718 F.3d 1006, 1014 (9th Cir. 2013). When evaluating such a motion, courts generally “accept all

                                  23   factual allegations in the complaint as true and construe the pleadings in the light most favorable

                                  24   to the nonmoving party.” Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). Courts, however,

                                  25   need not accept legal conclusions as true. Iqbal, 556 U.S. at 678. “Threadbare recitals of the

                                  26   elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

                                  27

                                  28
                                                                                                                    CASE NO. 18-cv-06450-RS
                                                                                          2
                                   1                                           IV. DISCUSSION1

                                   2          A. Defamation

                                   3          To state a claim for defamation under either California or New York law, a plaintiff must

                                   4   establish, among other things, that the defendant published a false statement about the plaintiff to a

                                   5   third party. See Sanders v. Walsh, 219 Cal. App. 4th 855, 862 (Cal. Ct. App. 2013); Thorsen v.

                                   6   Sons of Norway, 996 F. Supp. 2d 143, 163 (E.D.N.Y. 2014). Modden once again fails to allege

                                   7   facts tending to support such a finding. First, Modden does not plead facts tending to show

                                   8   Ticketfly made any false statements about him. The SAC states that Ticketfly defamed him by

                                   9   “inferring that his conduct would not be suitable at future Ticketfly events by terminating his

                                  10   account.” SAC 8.2 In his view, Ticketfly’s “assumption that [he] was guilty of unlawful conduct or

                                  11   moral turpitude” qualifies as a false statement about him. Id. In other words, Ticketfly’s “actions”

                                  12   were defamatory because of the “inference that [he] was a dangerous person and could not be
Northern District of California
 United States District Court




                                  13   trusted.” Id. 9. The act of cancelling Modden’s ticket, however, cannot be fairly characterized as a

                                  14   false statement.

                                  15          Second, Modden fails to plead facts tending to show any false statements were

                                  16   communicated to a third party. Instead, he bases his conclusion that Ticketfly defamed him on the

                                  17   fact that (1) the traffic to his Twitter page spike around the date his Ticketfly account was

                                  18   terminated, (2) Pandora, the “one time parent company” of Ticketfly, at some unspecified point in

                                  19   time removed his music from their website, and (3) that a music writer contacted him about the

                                  20   present lawsuit. While these facts perhaps suggest “rumors were circulating about [him],” id. 8,

                                  21   they do not suggest Ticketly was responsible for propagating this gossip, or that what was said

                                  22

                                  23   1
                                         The parties agree California law applies to this dispute. Even if New York law were to apply,
                                  24   however, the outcome of this motion would be the same. As explained in the January 3, 2019
                                       order granting dismissal of the initial complaint, there is a significant amount of overlap in the
                                  25   requirements for each cause of action under California and New York law.
                                       2
                                  26    There appears to be an error in Modden’s pagination of the SAC. Accordingly, the SAC page
                                       numbers listed in this order are based on the PDF pagination rather than the numbers actually
                                  27   written on each page.

                                  28
                                                                                                                   CASE NO. 18-cv-06450-RS
                                                                                         3
                                   1   about him was false. Indeed, Modden admits that he does not know the substance of these alleged

                                   2   rumors. Id. 9 (“Whatever complaint[] [the band member] communicated to Ticketfly in regards to

                                   3   [Modden], it was extreme and egregious character assassination, yet false.”). Accordingly, this

                                   4   claim must be dismissed.

                                   5          Although leave to amend is granted liberally, it is clear based on the three complaints filed

                                   6   to date that Modden does not have any plausible basis for his belief that Ticketly made false

                                   7   statements about him to third parties. Under such circumstances, granting leave to amend would

                                   8   be futile. The defamation claim is therefore dismissed without leave to amend.

                                   9          B. Sex Discrimination

                                  10          Modden also fails to allege sufficient facts to support his allegation of sex discrimination.

                                  11   The SAC indicates Ticketfly revoked Modden’s ticket based on the band’s request. Modden

                                  12   believes Ticketfly assumed he was in the wrong because he is a man and accepted the band
Northern District of California
 United States District Court




                                  13   member’s version of events because she is a woman. Modden does not, however, point to any

                                  14   facts to support this assertion. Rather, he claims this is an example of res ipsa loquitur because

                                  15   “[i]n American society, we are basically trained to accommodate women [and] discriminat[]

                                  16   against men.” SAC 11. Modden’s unsupported belief that Ticketfly discriminated against him on

                                  17   the basis of sex is insufficient to survive a motion to dismiss. It is clear, based on Modden’s

                                  18   pleading and briefing to date, that he does not possess sufficient facts to support a discrimination

                                  19   claim and that granting leave to amend would be futile. Accordingly, this claim is dismissed

                                  20   without leave to amend.

                                  21          C. Negligent or Intentional Infliction of Emotional Distress

                                  22          Under California law, a plaintiff may establish intentional infliction of emotional distress

                                  23   by showing: (1) extreme or outrageous conduct by the defendant, (2) severe or extreme emotional

                                  24   distress by the plaintiff, (3) the defendant’s outrageous conduct proximately caused the plaintiff’s

                                  25   distress, and (4) the defendant intended to cause distress or acted with reckless disregard of the

                                  26   possibility of causing emotional harm. Christensen v. Superior Court, 54 Cal. 3d 868, 903 (Cal.

                                  27   1991) (quotation omitted). While California does not recognize an independent tort of negligent

                                  28
                                                                                                                  CASE NO. 18-cv-06450-RS
                                                                                         4
                                   1   infliction of emotional distress, a plaintiff may recover under an ordinary negligence theory if the

                                   2   emotional distress suffered by the plaintiff is “serious” and there is a “guarantee of genuine[]”

                                   3   emotional harm under the circumstances. Potter v. Firestone Tire & Rubber Co., 6 Cal. 4th 965,

                                   4   986 (Cal. 1993).

                                   5          Ticketfly’s alleged actions fall short of the sort of outrageous conduct required to sustain a

                                   6   claim for intentional infliction of emotional distress. To qualify as outrageous, a defendant’s

                                   7   conduct must be “so extreme as to exceed all bounds of that usually tolerated in a civilized

                                   8   community.” Potter, 6 Cal. 4th at 1001 (quotation omitted). Modden’s complaint, at its heart,

                                   9   alleges Ticketfly revoked a concert ticket and cancelled his customer account without explanation.

                                  10   This conduct clearly does not qualify as extreme or outrageous. Even if Ticketfly’s conduct were

                                  11   extreme or outrageous, Modden fails plausibly to allege the company intended to cause severe

                                  12   emotional distress or acted with reckless disregard of the possibility of causing such distress.
Northern District of California
 United States District Court




                                  13          Modden’s negligence claim also fails. As explained in the January 3, 2019 order of

                                  14   dismissal, it is highly unforeseeable that a dispute over cancellation of concert tickets and

                                  15   deactivation of a customer ticketing account would result in severe emotional injury. Furthermore,

                                  16   the mere fact that a plaintiff may be displeased with a particular action, without more, does not

                                  17   impose upon the defendant a duty to refrain from otherwise lawful conduct. Accordingly, Modden

                                  18   again fails to state a claim based on either intentional or negligent infliction of emotional distress.

                                  19   Granting Modden leave to amend this claim for a third time would be futile, accordingly, both

                                  20   claims are dismissed without leave to amend.3

                                  21

                                  22   3
                                         The elements of intentional infliction of emotional distress under New York and California law
                                  23   are very similar. Under New York law, a plaintiff must show: (1) extreme or outrageous conduct,
                                       (2) intent to cause severe emotional distress, (3) a causal connection between the conduct and the
                                  24   injury, and (4) severe emotional distress. Fisk v. Letterman, 424 F. Supp. 2d 670, 676 (S.D.N.Y.
                                       2006). Accordingly, the outcome with respect to this claim would be the same under either state’s
                                  25   law. Furthermore, to state a claim for negligent infliction of emotional distress under New York
                                       law, a plaintiff must allege (1) the defendant owed a duty to the plaintiff, (2) breached that duty,
                                  26   (3) engaged in conduct that unreasonably endangered the plaintiff’s physical safety, (4) resulting
                                       in plaintiff’s emotional injury. Id. at 676-77. There is no indication Ticketfly endangered
                                  27   Modden’s physical safety, therefore this claim would also fail under New York law.

                                  28
                                                                                                                    CASE NO. 18-cv-06450-RS
                                                                                          5
                                   1          D. Unlawful Restraint of Trade

                                   2          To state a claim for unlawful restraint of trade under California law, a plaintiff must

                                   3   demonstrate: “(1) the formation and operation of the conspiracy; (2) illegal acts done pursuant

                                   4   thereto; and (3) damage proximately caused by such acts.” Kolling v. Dow Jones & Co., 137 Cal.

                                   5   App. 3d 709, 718 (Cal. Ct. App. 1982). In support of this claim, Modden accuses the band

                                   6   member who requested his absence, and with whom he allegedly had a “long distance situation,”

                                   7   of having an “emotional state” that was “unstable and sometimes even volatile.” SAC 12. He

                                   8   contends her “emotional condition,” combined with her alleged “desire to seek retribution” for

                                   9   Modden reporting her allegedly threat tweets about President Trump to law enforcement,

                                  10   motivated her to create a conspiracy against him. Id. He further alleges the band member informed

                                  11   Ticketfly that he had reported her and speculates that Ticketfly “could have become [a] co-

                                  12   conspirator in political bias.” Id. These rather speculative allegations do not suggest the existence
Northern District of California
 United States District Court




                                  13   of a conspiracy to interfere with Modden’s business. Accordingly, Modden fails to state a claim

                                  14   for unlawful restraint of trade under California law. Modden’s inability to provide facts tending to

                                  15   show the existence of a conspiracy, despite amending his complaint twice, strongly suggests that

                                  16   granting leave to amend would be futile. Accordingly, the claim for unlawful restraint of trade is

                                  17   dismissed without leave to amend.4

                                  18          E. Invasion of Privacy

                                  19          To establish a claim for invasion of privacy under California law, a plaintiff must establish:

                                  20   (1) a legally protected privacy interest, (2) a reasonable expectation of privacy under the

                                  21   circumstances, and (3) an egregious invasion of the privacy interest. Hill v. Nat’l Collegiate

                                  22   Athletic Ass’n, 7 Cal. 4th 1, 35-37, 39-40 (Cal. 1994). Modden fails adequately to plead any of

                                  23

                                  24   4
                                         To establish a claim for unlawful restraint of trade under New York law, a plaintiff must (1)
                                  25   identify the relevant product market, (2) describe the nature and effects of the purported
                                       conspiracy, (3) allege how the economic impact of that conspiracy is to restrain trade, and (4)
                                  26   demonstrate that a conspiracy or reciprocal relationship existed between two or more entities.
                                       Nat’l Gear & Piston, Inc. v. Cummins Power Sys., LLC, 861 F. Supp. 2d 344, 370 (S.D.N.Y.
                                  27   2012). Modden fails to satisfy this standard as well.

                                  28
                                                                                                                   CASE NO. 18-cv-06450-RS
                                                                                         6
                                   1   these elements. The SAC alleges Ticketfly invaded his privacy by “getting involved in ordinary

                                   2   social drama and private matters of private parties.” SAC 10. Modden further contends Ticketfly

                                   3   violated its own privacy policy by allegedly sharing his identifying information with its parent

                                   4   company, Pandora. Id. The factual basis for Modden’s belief that Ticketfly shared his information

                                   5   with Pandora appears to be that his music is no longer on Pandora’s website. This inference is

                                   6   tenuous at best. Even accepting this allegation as true, however, Modden fails to state a claim.

                                   7          First, he has not provided sufficient information about the type of private information

                                   8   shared with Pandora or the circumstances under which this information was allegedly shared.

                                   9   Without this context, it is difficult to tell whether Modden had any legally protected privacy

                                  10   interest or whether he has plausibly alleged a reasonable expectation of privacy. Furthermore, as

                                  11   currently pled, the SAC does not plausibly establish an “egregious” invasion of Modden’s privacy.

                                  12   Hill, 7 Cal. 4th at 37 (“No community could function if every intrusion into the realm of private
Northern District of California
 United States District Court




                                  13   action, no matter how slight or trivial, gave rise to a cause of action for invasion of privacy.”).

                                  14   Accordingly, Modden’s claim for invasion of privacy is dismissed with leave to amend.5

                                  15          F. Breach of Contract

                                  16          To state a claim for breach of contract, a plaintiff must allege, the “(1) existence of the

                                  17   contract; (2) plaintiff’s performance or excuse for nonperformance; (3) defendant’s breach; and (4)

                                  18   damages to plaintiff as a result of the breach.” CDF Firefighters v. Maldonado, 158 Cal. App. 4th

                                  19   1226, 1239 (Cal. Ct. App. 2008). Modden advances three primary theories of breach of contract.

                                  20   First, he alleges Ticketfly breached the contract by barring him from the Toothless concert and

                                  21   refunding his ticket even though he did not violate any of the terms of the contact. Second, he

                                  22   contends Ticketfly’s termination of his customer account was unjustified under the applicable

                                  23   contract. Finally, the SAC alleges Ticketfly breached the ticketing contract by sharing his data

                                  24
                                       5
                                  25    New York does not recognize a common law tort for invasion of privacy. Messenger v. Gruner +
                                       Jahr Print. & Pub., 94 N.Y.2d 436, 441 (N.Y. 2000). The state does, however, provide a statutory
                                  26   cause of action for the unauthorized use of a person’s name, portrait or picture. N.Y. Civ. Rights
                                       Law § 51 (McKinney 2018). This act clearly does not apply to the facts of Modden’s complaint.
                                  27   Accordingly, even if New York law applied to this case, Modden would be unable to state a claim.

                                  28
                                                                                                                    CASE NO. 18-cv-06450-RS
                                                                                          7
                                   1   with Pandora in violation of Ticketfly’s privacy policy.

                                   2          Ticketfly argues these averments are inadequate for several reasons. First, the company

                                   3   argues Modden’s failure to allege all the relevant terms of the contract undermines his claim. In

                                   4   particular, Ticketfly argues, he should have alleged whether a written agreement exists and

                                   5   whether there was a separate agreement with respect to the maintenance of his customer account.

                                   6   The company further argues Modden’s failure to plead performance is fatal to his breach of

                                   7   contract claim. Finally, Ticketfly argues Modden fails adequately to plead damages because he

                                   8   received a full refund for the ticket and does not explain why he is entitled to special or

                                   9   consequential damages.6 Under the liberal pleading standard applicable to pro se plaintiffs,

                                  10   Modden’s failure to specify whether he had a separate written contract for the ticketing of the

                                  11   concert and for the maintenance of his customer account is not fatal. Furthermore, as performance

                                  12   may be pled generally, Durell v. Sharp Healthcare, 183 Cal. App. 4th 1350, 1367 (Cal. Ct. App.
Northern District of California
 United States District Court




                                  13   2010), Modden’s statement that he did not violate any of the terms of the agreement is sufficient.

                                  14          Ticketfly is correct, however, that special and consequential damages must be “pled with

                                  15   particularity.” Greenwich S.F., LLC v. Wong, 190 Cal. App. 4th 739, 754, 760 (Cal. Ct. App.

                                  16   2010) (citation and quotation omitted) (“Special damages will not be presumed from the mere

                                  17   breach but represent loss that occurred by reason of injuries following from the breach. Special

                                  18   damages are among the losses that are foreseeable and proximately caused by the breach of a

                                  19   contract.”). A plaintiff must generally show the “circumstances from which [these damages] arise

                                  20   were actually communicated to or known by the breaching party [] or were matters of which the

                                  21   breaching party should have been aware at the time of contracting.” Lewis Jorge Constr. Mgmt.,

                                  22   Inc. v. Pomona Unified Sch. Dist., 34 Cal. 4th 960, 968-69 (Cal. 2004).

                                  23          Throughout the SAC, Modden alleges his musical career has been hampered by his

                                  24
                                       6
                                  25     Ticketfly also argues that the terms of the ticketing contract limited the company’s liability with
                                       respect to consequential, exemplary, special, or other indirect damages. Mot. Dismiss 5 (citing
                                  26   Brecklin Decl. Ex. B). Ticketfly does not, however, request judicial notice or incorporation by
                                       reference of this document. In any event, Modden appears to dispute that the contract contained
                                  27   any such provisions. Accordingly, Ticketfly’s cited document will not be considered here.

                                  28
                                                                                                                   CASE NO. 18-cv-06450-RS
                                                                                         8
                                   1   inability to use Ticketfly or Eventbrite since the cancellation of his customer account. Modden has

                                   2   not, however, adequately pled facts tending to show Ticketfly knew, or should have known, he

                                   3   was likely to suffer special damages related to his career as a result of the company’s actions.

                                   4   Accordingly, the claim for breach of contract is dismissed with leave to amend.

                                   5                                           V. CONCLUSION

                                   6          For the reasons set forth above, the motion to dismiss is granted. Modden is granted leave

                                   7   to amend with respect to the invasion of privacy and the breach of contract claims. All other

                                   8   claims are dismissed without leave to amend. Should Modden choose to file an amended

                                   9   complaint, he must do so no later than August 29, 2019.

                                  10

                                  11   IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: July 29, 2019

                                  14                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                                  CASE NO. 18-cv-06450-RS
                                                                                         9
